


Exhibit 10.4(f)

 

FIFTH AMENDMENT TO OFICE LEASE

 

THIS FIFTH  AMENDMENT TO OFFICE LEASE (this “Amendment”) is entered into as of
the 29 day of January 2014 by and between 27200 Associates, LLC, a California
limited liability company (“Lessor’), and Kythera Biopharmaceuticals, Inc., a
Delaware corporation, (“Lessee’).

 

WITNESSETH

 

WHEREAS, Lessor and Lessee, entered into that certain Standard Multi-Lessee
Office Lease — gross dated December 2009 (the “Original Lease”) as amended by
that certain First Amendment to Lease dated January 8, 2010 (the “First
Amendment”), and that certain Second Amendment to Office Lease dated April 21,
2011 (the “Second Amendment”), and by that certain Third Amendment to Office
Lease dated March 23, 2012 (the “Third Amendment”), and that certain Fourth
Amendment to Office Lease dated March 28, 2013 (the Fourth Amendment” and
together with the Original Lease, the First Amendment, the Second Amendment, the
Third Amendment shall be referred to herein as the ‘Lease”). Capitalized terms
not otherwise defined herein shall have the same meanings ascribed to such terms
in the Lease; and

 

WHEREAS, pursuant to the Lease, Lessee presently leases Suite 200 (the
“Suite 200 Premises”), Suite 100 (the “Suite 100 Premises”), and Suite 101 (the
“Suite 101 Premises’) (collectively the “Premises”) located at 27200 Agoura Road
in Calabasas, California (the “Building”), which Premises consists of
approximately 16,947 rentable square feet;

 

WHEREAS, Lessor and Lessee desire to extend the term of the Lease for the
Premises;

 

WHEREAS, subject to and in accordance with the terms of this Amendment, Lessor
and Lessee desire to amend the Lease, all on the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Lease shall be amended as follows:

 

AGREEMENT

 

1.             Extended Term. The Term of the Lease (as amended hereby) as it
relates to the Premises shall be extended by thirty-one  (31) days such that the
Expiration Date shall be July 31, 2014.

 

2.             No Further Amendments; Lease Remains in Full Force and Effect.
Except as modified herein, the Lease shall remain unmodified and in full force
and effect.

 

3.             Entire Agreement. It is understood and acknowledged that there
are no oral agreements among the parties hereto affecting this Amendment and
this Amendment supersedes and cancels any and all previous negotiations,
agreements and understandings, if any, among the parties hereto with respect to
the Premises.

 

4.             Attorney’s Fees. Should any dispute arise among the parties
hereto or the legal

 

--------------------------------------------------------------------------------


 

representatives, successors and assigns concerning any provision of this
Amendment or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorney’s fees and legal costs in
connection with such dispute.

 

5.                                      Governing Law. This Amendment shall be
governed by and construed under the laws of the State of California.

 

6.                                      Counterparts. This Amendment may be
executed in any number of original counterparts. Any such counterpart, when
executed, shall constitute an original of this Amendment, and all such
counterparts together shall constitute one and the same Amendment.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

LESSOR:

 

27200 Associates, LLC,

 

a California limited liability company

 

 

 

By:

ADC Real Estate Group, Ltd.

 

 

a California limited partnership

 

Its:

Manager

 

 

 

 

By:

ADC Investments, Inc.

 

 

A California corporation

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Jason Amoroso

 

 

 

 

 

 

Name:

Jason Amoroso

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

LESSEE:

 

Kythera Biopharmaceuticals, Inc.,

 

a Delaware corporation

 

 

 

 

By:

/s/ John Smither

 

 

 

 

Name:

John Smither

 

 

 

 

Title:

CFO

 

 

--------------------------------------------------------------------------------
